DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/17/2020 was filed before the first action on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The attempt to incorporate subject matter into this application by reference to the related applications filed the same day in the “Cross-reference to related applications” section is ineffective because no application numbers are provided/have been left blank.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20200189712 A1, “UNMANNED AERIAL VEHICLE AND PROTECTIVE OUTER CAGE THEREFOR”, Briod et al further in view of “Vertical Lift Craft”, US 7273195 B1, Golliher.
Regarding Claim 1, Briod teaches “drone chassis, a plurality of motors attached to the drone chassis, plurality of motors attached to the drone chassis”(see figure 4a below, which shows four rotors attached to the chassis; while not explicitly labeling the “motors” the presence of such is inherent in that it is motors which power the rotors);”; “and an assembly mounted to the drone chassis, the assembly extending above the plurality of propellers, the net assembly including a frame ( additionally see figure 4a below which clearly shows a frame structure which extends above the propellers; as a note to the applicant currently the claim language only require a portion of the frame to be above the rotors in order for it to anticipate the claims, whereas applicant’s figures/specification show that the net assembly is above the rotors; claim language demanding/limiting the net assembly to being completely/solely above the propellers would help/over this prior art)

    PNG
    media_image1.png
    459
    510
    media_image1.png
    Greyscale

([0042] “In an embodiment, the outer cage may comprise a plurality of identical hexagon shaped cage frame modules. The hexagon shaped cage frame modules may for instance comprise four female or male connectors and two connectors of the opposing type.”) additionally the propellers, as seen in figure 4 above, are located below the drone chassis/body
	Golliher et al teaches a very similar craft, which includes the propellers and rotors, and an structural assembly with netting which extends above the propellers. (Column 3, lines 5-12, “To prevent small objects such as fingers from penetrating the open mesh pattern, netting 40 extends between the flexible rods 32 which contemplates that any given piece of netting 40 may extend over several of the flexible rods 32. This netting 40 is of a very lightweight material with a very open pattern. Such material can be from conventional fabric stores. The cage 22 is affixed to the rigid struts 24 of the base to complete the structure.”); additionally it teaches that the propellers of the craft can be located above the drone. (see Golliher figure 1 below)

    PNG
    media_image2.png
    422
    473
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art to add the netting described in Golliher to the frame structure of Briod and instead of having the propellers below the craft to instead use propellers above the craft; one would be motivated to add the netting as disclosed by Golliher in order to small objects from reaching the rotors. Column 3, lines 5-12, “To prevent small objects such as fingers from penetrating the open mesh pattern, netting 40 extends between the flexible rods 32 which contemplates that any given piece of netting 40 may extend over several of the flexible rods 32. This netting 40 is of a very lightweight material with a very open pattern. Such material can be from conventional fabric stores. The cage 22 is affixed to the rigid struts 24 of the base to complete the structure.”  Thus improving the safety of the craft. The use of propellors which are above the craft would be obvious under the KSR rational of “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”; (I) Golliher teaches the frame and structure; Briod teaches a similar drone system with equivalent structure with netting and uses rotors above the craft. (II) the rotors 
	Regarding claim 2, modified Broid teaches “The drone of claim 1 wherein the net assembly includes a bottom portion, a first side portion, a second side portion, a front portion, and a back portion each having enclosure netting to form an enclosure.” (See figure 4a above which shows that the frame is completely around the drone, thus it would have portions which could be described as the side portions, front/back, and bottom relative to the drone; since the whole drone is contained within the cage it is a form of enclosure; from Golliher’s netting added “Column 3, lines 5-12, “To prevent small objects such as fingers from penetrating the open mesh pattern, netting 40 extends between the flexible rods 32 which contemplates that any given piece of netting 40 may extend over several of the flexible rods 32. This netting 40 is of a very lightweight material with a very open pattern. Such material can be from conventional fabric stores. The cage 22 is affixed to the rigid struts 24 of the base to complete the structure.”)
	Regarding Claim 6,modified Broid teaches  “The drone of claim 1 further comprising a quick-release mechanism coupling the net assembly to the drone chassis.”(Broid et al [0102] “Instead of individual male and female connector portions as illustrated in FIG. 8c, each corner of the polygon shaped cage frame module may be provided with an identical connector, comprising both male and female connector portions that are complementary and allow interconnection between the cage frame modules irrespective of their orientation as illustrated schematically in FIG. 8d. The pair of male and female connection portions is illustrated in FIG. 9a whereby the male portion 22a is complementary to the female portion 22b and thus when identical parts are facing each other the male portion inserts into the complementary female portion and vice-versa to allow the two parts to clip together as illustrated in FIG. 9b. The connection is reversible and the clips can be un-clipped by pressing on the release knob 55, which is advantageously located on the inner side of the outer protective cage.” The “release knob 55” is a form of quick release)
	Regarding Claim 7, modified Broid teaches “The drone of claim 1 further comprising one or more strain gauges attached to members of the frame to measure strain of one or more frame members.”(Broid et al [0090] “The surveillance system 6 or the flight propulsion system 2 may further comprise sensors such as inertial sensors that may be used for directional control of the UAV but also for registering collision and also detecting excessive inertial shocks that may be a sign of damage to components of the UAV. Sensors may further include strain gauges or other force sensing elements positioned on the components of outer protective cage and optionally on elements of an inner support structure 10 of the UAV in order to detect rupture of components.”)
	Regarding Claim 8, modified Broid teaches “The drone of claim 1 further comprising a dampener coupled to dampen shock or vibration between the net assembly and the drone chassis.”( [0093] “Referring now to FIG. 4 and FIGS. 6a to 11b, the support system according to embodiments of the invention comprises a protective outer cage 8, an inner support structure 10 on which the flight propulsion system 2 is mounted, and a suspension system 20 coupling the outer cage 8 to the inner support structure 10.” A suspension system is a dampener to absorb shocks/vibrations)
	Regarding Claim 9, modified Broid teaches “The drone of claim 1 further comprising a plurality of elastic elements coupled between the net assembly and the drone chassis.”( [0112] “In the embodiment illustrated in FIGS. 6c and 6d, the cage frame suspension module comprises frame connection beams 50 forming a polygon contour connected at their corners to radial suspension beams 48 that flair outwardly initially and then curve inwardly at their end portions 49 joining together at a support portion 46 that may form a bearing support portion 46. The support portion 46 is configured to be coupled to the inner support structure 10. In the illustrated embodiment, the coupling is provided by means of elastic latch arms on the bearing portion 46 that engage in a complementary orifice with a locking shoulder on the first support 24a in the form of a beam of the inner support structure 10. The first support 24a can rotate around the axis A of insertion of the latches into the corresponding bearing orifice 24b.” Here gives elastic members between the chassis and the net assembly)
Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding Claim 10, no prior art was found to teach determining information regarding the target drone and modifying the flight parameters of the C-UAV according to the information regarding the target drone.
	Claims 11-14 depend on claim 10 and thus are allowed for the same reasons.
	Regarding Claim 16, no prior art was found to teach the “entanglement” netting which also has an enclosure to protect the propellers from the captured drone in which the net assembly/entanglement netting extends above the propellers.
	Claims 17-20 depend on claim 16 and are allowed for the same reasons as claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
From the applicant’s specification/figures the cage/enclosure above the drone does appear to be novel/non-obvious in light of the prior art. While cages/enclosures were found for capturing other drones (e.g. US 20150360797 A1, DE 102015003323 A1, US 20180244401 A1, US 20180335779 A1, US 11054224 B1) none were found that were mounted on top of the interceptor/capturing drone, additionally placing it on top of the drone would change the flight characteristics/stability of the overall drone system so it isn’t obvious to one of ordinary skill in the to move a bottom mounted cage to the top of the drone (i.e. arguing that it is obvious based on simple repositioning of the cage/capturing device of existing prior art systems wouldn’t be proper). Currently the independent claims 1 does not require that the enclosure (capturing cage/netting) be located solely/completely above the drone propellers; additionally claim 1 doesn’t contain any elements which require the ability/purpose of capturing another drone (e.g. the entanglement part of the netting or a capturing enclosure would require it). (Hence the rejections 103 rejection of claim 1 above which cites art which isn’t related to capturing another drone). Amending the independent claims such that at least the following elements are required/the “netting assembly” is limited to (I) the netting assembly is located solely/completely above the propellers and (II) the netting assembly forms/has an enclosure (consisting of the sides, bottom, front/back); would most likely place the claims in condition for allowance. A definitive promise/agreement of allowance cannot be made without checking the claim language to determine BRI/plain meaning.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100181424 A1; US 20100224723 A1; UA 94799 U; US 20150360797 A1; DE 102015003323 A1; WO 2016170367 A1; GB 2538827 A;  JP 2016215874 A; US 20160376029 A1; US 20170144756 A1; US 20170253348 A1; US 9896221 B1; US 20180105271 A1; US 20180162530 A1; US 20180244401 A1; US 20180335779 A1; WO 2019035014 A1; CN 109747838 A; US 10458757 B1; US 20200108922 A1; US 20200108924 A1; US 11054224 B1; US 11064184 B2.

	US 20200108924 A1, teaches the use of a cage around the counter/interceptor uav to capture/impact an hostile uav. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661